Appeals in each of the above-entitled proceedings from an order of the Supreme Court at Special Term, entered in Ulster County on December 16, 1952, (1) by petitioner-appellant board of education from that portion of the order dismissing a proceeding under article 78 of the Civil Practice Act, to review two determinations of respondent-respondent dated May 31, 1950 and December 1, 1950, respectively; and, (2) by appellant Smith from that part of said order which denied his application to intervene herein. On Movember 24, 1950, the Commissioner of Education laid out a new central school district and included therein a portion of the school district of petitioner. It is claimed petitioner has been damaged by being deprived of a part of its territory for taxing purposes and as security for its bonds. Section 1801 of the Education Law authorized the Commissioner of Education to do what he did. The questions raised by petitioner have been recently decided in Matter of Bethlehem Union Free School Dist. v. Wilson (303 M. Y. 107). The action of the commissioner was authorized by law and was not arbitrary or capricious. The motion by appellant George B. Smith to intervene was not timely made. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [203 Misc. 566.] [See post, p. 847.]